

115 HR 3023 IH: To amend title 38, United States Code, to eliminate the authority of the Secretary of Veterans Affairs to pay reporting fees to educational institutions.
U.S. House of Representatives
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3023IN THE HOUSE OF REPRESENTATIVESJune 22, 2017Mr. Russell introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to eliminate the authority of the Secretary of Veterans Affairs to pay reporting fees to educational institutions. 
1.Elimination of payment of reporting fees to educational institutions by Department of Veterans Affairs
(a)In generalSection 3684 of title 38, United States Code, is amended— (1)by striking subsections (b) and (c); and
(2)by redesignating subsection (d) as subsection (b).  (b)Clerical amendments (1)Section headingThe heading for such section is amended by striking ; reporting fee.
(2)Table of sectionsThe table of sections at the beginning of chapter 36 of such title is amended by striking the item relating to section 3684 and inserting the following new item:   3684. Reports by veterans, eligible persons, and institutions.. 